        Case: 3:19-cv-00854-jdp Document #: 51 Filed: 02/02/21 Page 1 of 26




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -
MIKIEA PRICE,
as mother and next friend of J.K., a minor,
                                                               OPINION AND ORDER
                            Plaintiff,
                                                                  19-cv-854-bbc
              v.

ROBERT MUELLER-OWENS, MADISON
METROPOLITAN SCHOOL DISTRICT AND
LIBERTY MUTUAL INSURANCE COMPANY,
                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

       J.K. is a junior high school age student in the Madison Metropolitan School District. In

2019, while she was a sixth-grade student, she was involved in an altercation at school with

defendant Robert Mueller-Owens, who was employed by the district as a positive behavior

support coach at the time. J.K. alleges that Mueller-Owens pulled her hair, pushed, punched,

hit, and threw her after trying to force her to leave a classroom. J.K.’s mother, Mikiea Price, filed

this suit under 42 U.S.C. § 1983 and state law, seeking to recover damages from Mueller-Owens

for J.K.’s alleged injuries. Price also named the school district and Liberty Mutual Insurance

Company, which insures the district, as defendants. (Because Price, the school district and

Liberty Mutual play no role in the resolution of this motion, I will refer to J.K simply as

“plaintiff” and Mueller-Owens as “defendant” for the remainder of this opinion.)

       Now before the court is defendant’s motion for summary judgment.                  Dkt. #21.

Defendant contends that plaintiff’s federal constitutional claims should be dismissed for

plaintiff’s failure to exhaust her administrative remedies and her inability to prove her claims.

Defendant also argues that plaintiff’s constitutional and state law claims should be dismissed on

                                                 1
       Case: 3:19-cv-00854-jdp Document #: 51 Filed: 02/02/21 Page 2 of 26




immunity grounds. Finally, defendant filed a motion requesting that plaintiff’s complaint be

dismissed because she destroyed important evidence. Dkt. #32. Because there are genuine and

material factual disputes, I am denying defendant’s motion for summary judgment. I will also

deny defendant’s request for dismissal of plaintiff’s case as a sanction for spoliation.

       Turning now to the undisputed facts, I note that many of the parties’ proposed findings

were not helpful in determining which facts are material and whether the parties have genuine

factual disputes. As the moving party, defendant had to show that there were no genuine

disputes of material fact. A significant number of defendant’s proposed findings were quotes

from the deposition testimony of individual eyewitnesses. However, what one person said

during a deposition cannot be treated as an undisputed fact for purposes of summary judgment

if someone else presents an entirely different version of events. And defendant made few

attempts to distill an undisputed version of events from the various eyewitness testimony.

       Both sides spent a significant amount of time proposing findings about immaterial

disputes, such as whether plaintiff attended gym on the morning of the incident; whether she

sprayed perfume, rather than air freshener; whether she was late to class; and whether plaintiff’s

teacher was justified in calling for behavioral support. Such proposed facts are immaterial at

summary judgment because defendant did not know about them at the time he engaged with

plaintiff during the incident at issue.

       After eliminating the parties’ immaterial or unsupported proposed findings, I find the

following facts to be undisputed for the purpose of summary judgment, except where noted

otherwise.




                                                2
       Case: 3:19-cv-00854-jdp Document #: 51 Filed: 02/02/21 Page 3 of 26




                                     UNDISPUTED FACTS

                                          A. The Parties

       During the 2018 to 2019 school year, plaintiff J.K. was eleven years old and a sixth-grade

student at Whitehorse Middle School in Madison, Wisconsin. Plaintiff was 5 feet, 4 inches tall

and weighed more than 100 pounds. Defendant Robert Mueller-Owens worked at the middle

school as a positive behavior coach. Defendant was 5 feet 11 inches tall and weighed 273

pounds. Defendant’s role at the school was to cultivate a positive environment for students and

teachers. He helped students learn behavior strategies, and he helped teachers navigate and

repair difficult relationships with students. Defendant had been trained in crisis intervention

and de-escalation techniques.




                B. Plaintiff’s Behavior and Individualized Education Program

       Plaintiff had difficulty during her sixth grade year at Whitehorse. She was bullied by

other students and she thought that school personnel, including defendant, sided with other

students against her. Plaintiff had difficulty regulating her emotions and she sometimes acted

out by yelling, swearing, crying, arguing, making threats, or using violence against teachers and

other students. On one occasion, plaintiff chased another student with scissors while making

threats that she would harm him. (Defendant proposed several facts regarding specific behavior

incidents involving plaintiff that are listed in a behavior report. However, the specific incidences

would be relevant only if defendant was aware of them at the time of the incident at issue in this

case. Defendant did not propose any facts or submit evidence showing that he was aware of all

of the incidents in plaintiff’s behavior report.)



                                                    3
       Case: 3:19-cv-00854-jdp Document #: 51 Filed: 02/02/21 Page 4 of 26




       Defendant had interacted with plaintiff regarding her behavior and had observed that she

could have explosive emotions. The parent of the student who was chased in the scissors

incident had called defendant to ask why plaintiff was permitted to remain at school and to

report that her son was afraid for his life because of plaintiff’s conduct.

       Plaintiff’s mother was concerned about plaintiff’s social, emotional and behavioral

functioning. Early in the 2018-2019 school year, plaintiff’s mother requested that the school

develop an individualized education program for plaintiff. (An “individualized education

program” is a personalized plan, provided for by the Individuals with Disabilities in Education

Act, that is intended to insure that a child with physical or intellectual disabilities receives an

appropriate education. 20 U.S.C. §§ 1400-82.) The school district issued an individualized

education program for plaintiff in December 2019, and plaintiff started receiving special

education services as a result. Plaintiff’s plan included a behavior safety plan that identified

strategies to help plaintiff de-escalate her emotions and behavior, including: (1) calmly redirect

expectations; (2) remind plaintiff to go to a predesignated safe space; or (3) offer plaintiff an

opportunity to call her mother or talk to another trusted adult. The plan directed that staff

should avoid “too much talking” and yelling. Defendant was not involved in the development

of plaintiff’s individualized education program and he did not review the plan or plaintiff’s

behavioral assessment.




                                 C. February 13, 2019 Incident

       During the homeroom period on February 13, 2019, someone sprayed air freshener inside

the door of the classroom used by Barbara Pietz, a sixth-grade science and math teacher.



                                                4
        Case: 3:19-cv-00854-jdp Document #: 51 Filed: 02/02/21 Page 5 of 26




Plaintiff was not assigned to Pietz’s classroom for the homeroom period. But Pietz thought that

plaintiff had been in the hallway and had sprayed the air freshener into the classroom, so she

called behavior support and asked if someone could take the air freshener away from plaintiff

because it was making it difficult for Pietz to breathe. (Plaintiff admits that she had air freshener

at school, but denies that she sprayed it into Pietz’s classroom and states that she kept the air

freshener in her locker. Plaintiff says that she did spray perfume on herself, either in the hallway

or in Pietz’s classroom.)

       Meanwhile, plaintiff was assigned to a different homeroom class. She had had some

behavior problems during class, and had been asked to leave. She went to defendant’s office to

discuss her behavior, accompanied by Tambercia Gue, a special education and behavior support

assistant. (Plaintiff attempts to dispute the evidence regarding her trouble during homeroom

period with the deposition testimony of Gue, but plaintiff admitted at her own deposition that

she met with defendant during her homeroom period to discuss behavior issues. Dkt. #15 at

62-64.)

       Plaintiff was scheduled to attend Pietz’s second class of the day. Plaintiff arrived a few

minutes late to class and she did not sit in her assigned seat. (Plaintiff attempts to dispute this

fact by citing the deposition testimony of Gue, but plaintiff admitted at her deposition that she

was late to class and that she did not sit in her assigned seat. Id. at13-14.) Plaintiff began

talking to her friends. Pietz asked plaintiff several times to sit in her seat, but plaintiff continued

talking to her friends. (According to plaintiff, she could not sit in her seat because someone else

was sitting in it, and the person refused to move.) Pietz then told plaintiff that she would stand

next to plaintiff until she complied, and plaintiff became irritated. (According to Pietz, plaintiff



                                                  5
       Case: 3:19-cv-00854-jdp Document #: 51 Filed: 02/02/21 Page 6 of 26




told Pietz to get out of her face and threatened to spray air freshener at Pietz. Plaintiff denies

saying this to Pietz, but admits that she sprayed perfume on herself and that Pietz did not like

it.) Pietz then called behavioral support and asked that someone remove plaintiff from the class.

       Defendant responded to Pietz’s call for behavior support. He arrived at Pietz’s classroom

and motioned for plaintiff to come to the door of the classroom. Plaintiff refused. Using a calm

voice, defendant tried again to get plaintiff to come to the door. Plaintiff began moving around

the classroom, so defendant entered the classroom, attempting to get plaintiff to follow him out.

Defendant told plaintiff that the situation was not a big deal and that they could resolve the

situation easily. Defendant tried for several minutes to get plaintiff to leave. At one point,

plaintiff went to the pencil sharpener and sharpened a pencil. (Defendant says that, at one

point, plaintiff told him that she was “fitting to swing on him.” Plaintiff denies saying this.)

       Eventually, plaintiff came near defendant, and defendant attempted to nudge plaintiff

out of the classroom. (Defendant says that he put his arm gently around plaintiff’s shoulder,

in a friendly manner, to encourage her to go into the hall. Plaintiff says that defendant shoved

her on her back with two hands from behind her.) Plaintiff became very upset and screamed at

defendant not to touch her, yelling “don't fucking touch me. I'm not fucking going nowhere, you

white bald headed motherfucker.” Defendant backed away, but continued to ask plaintiff to

come outside. Plaintiff became emotional and began to yell more obscenities, such as, “I’m not

fucking leaving, shut the fuck up, leave me the fuck alone, don’t touch me.” Defendant called

the school security officer, and defendant asked Pietz to take the other students to the library.

       Plaintiff then said that the other students could stay and that she would leave. She

started to walk out the door. Plaintiff attempted to shut the door, but defendant put his foot



                                                6
       Case: 3:19-cv-00854-jdp Document #: 51 Filed: 02/02/21 Page 7 of 26




between the door and the jam, causing the door to bounce off his foot. When the door opened

again, plaintiff and defendant were looking at each other.

       What happened next is the central dispute in this case. According to defendant, plaintiff

came back through the classroom door, wildly punching defendant in the face and head and

knocking his glasses off. Defendant says he put his hands out and attempted to place plaintiff

in a “bear hug” to prevent her from hitting him or returning to the classroom. Gue then came

running over and attempted to break up the scuffle, yelling at plaintiff to stop. Defendant says

he was walking forward, trying to prevent plaintiff from going back into the classroom, and that

he and Gue lost their balance and they all fell to the floor.

       According to plaintiff, after she attempted to close the door, defendant punched her in

the arm and tried to push her out the door, before she ever made any physical contact with him.

Plaintiff says that after defendant punched her, she turned around and started hitting him.

Defendant continued to punch plaintiff, all over her body, and pushed her away from the

classroom. Gue joined the scuffle and, as defendant was shoving plaintiff across the hall,

defendant, Gue and plaintiff hit the lockers across the hall. Plaintiff says that defendant then

picked her up and slammed her to the floor, causing her head to hit the ground.

       A camera in the school hallway captured a portion of the incident that occurred in the

hallway, but the incident occurred at the very top of the screen and the recording provided to

the court is blurry. The video shows what appears to be an adult with outstretched arms pushing

a smaller person across the hallway into a bank of lockers. Another adult runs toward them and

reaches them at the lockers, at which point all three individuals go to the ground.

       The remainder of the material facts are undisputed. It is undisputed that Gue and



                                                7
       Case: 3:19-cv-00854-jdp Document #: 51 Filed: 02/02/21 Page 8 of 26




defendant landed on top of plaintiff. It is also undisputed that, at some point during the

altercation, two or three braids were pulled out of plaintiff’s head and defendant’s glasses were

broken. The school’s security officer arrived shortly after the scuffle, and defendant left the

hallway to report what had happened to the principal.

       Plaintiff got up and Gue took her into an empty classroom across the hall. Plaintiff called

her mother, who called the police and came to the school. When plaintiff’s mother arrived,

plaintiff was writing about what had happened. (Plaintiff’s mother took the document home,

but lost track of it after she changed residences in December 2019.)

       The police arrived at the school and interviewed plaintiff. Plaintiff told the police that

defendant had hit her with a closed fist, and that she had hit him in response. She said that

defendant then pushed her out of the classroom into the lockers and slammed her to the floor.

She reported that her lip was bleeding and that some of her braids had been pulled out. When

paramedics arrived to the scene, plaintiff reported that she had pain to her left upper arm and

the back of her head and that her hair had been pulled out. She denied any other pain or

symptoms. Upon examination, no trauma was found. Plaintiff and her mother declined

ambulance transport to the emergency room. Plaintiff later testified that her head, back and

body hurt after the incident.




                                           OPINION

       Plaintiff raised six claims in her complaint:

       (1) Defendant violated her Fourth Amendment rights by unlawfully seizing her;

       (2) Defendant violated her Fourth Amendment rights by using excessive force against her



                                                8
       Case: 3:19-cv-00854-jdp Document #: 51 Filed: 02/02/21 Page 9 of 26




       during the seizure;

       (3) Defendant battered plaintiff in violation of state law;

       (4) Defendant acted negligently in failing to follow plaintiff’s individualized education

       program and school district policies regarding restraint and seclusion;

       (5) Plaintiff is entitled to punitive damages; and

       (6) Madison Metropolitan School District and Liberty Mutual Insurance Company must

       indemnify defendant.

       Defendant has moved for summary judgment on all of plaintiff’s claims. Defendant

contends that plaintiff’s constitutional claims fail because: (1) plaintiff failed to exhaust her

administrative remedies as required under federal education law; (2) plaintiff was not seized

under the Fourth Amendment and, even if she was, defendant’s actions were reasonable; and (3)

defendant is entitled to qualified immunity. Defendant contends that plaintiff’s state law claims

are barred on immunity grounds and because plaintiff’s allegations and evidence do not support

any state law claim. Finally, defendant argues that plaintiff’s claims should be dismissed because

her testimony has been so inconsistent and unreliable that no jury could credit it and because

plaintiff destroyed key evidence and ignored her discovery obligations. I address each of these

arguments below, starting with defendant’s argument about spoliation.




                                         A. Spoliation

       Defendant seeks a ruling that plaintiff is responsible for destroying both the handwritten

account that she wrote shortly after the incident and comments to social media posts regarding

the incident. Defendant contends that plaintiff should be sanctioned with dismissal of her case



                                                9
       Case: 3:19-cv-00854-jdp Document #: 51 Filed: 02/02/21 Page 10 of 26




or, at the very least, an adverse inference that the destroyed evidence would support defendant’s

account of what happened during the incident.

       I agree with defendant that plaintiff should have preserved the handwritten statement

and social media posts. Plaintiff should have known that the note, at least, was relevant to this

litigation, which was pending at the time the evidence was lost or destroyed. However, a

sanction for spoliation of evidence is appropriate only where there is a showing of bad fath, such

as a destruction of evidence to hide adverse information. Bracey v. Grondin, 712 F.3d 1012,

1019 (7th Cir. 2013); Conner v. Rubin-Asch, 793 F. App’x 427, 431 (7th Cir. 2019).

Defendant has not shown that plaintiff destroyed the evidence in bad faith or that defendant

is prejudiced by the destruction. Defendant provides no basis for his speculation that plaintiff’s

handwritten note might have been more accurate or favorable to defendant than plaintiff’s

subsequent testimony regarding the incident. A teacher reported hearing plaintiff tell her mom,

on the phone and immediately after the incident, that defendant had hit her, dkt. #18 at 8, and

plaintiff’s account to the police shortly after the incident was consistent with her subsequent

testimony. Defendant also does not explain why he thinks the deleted comments and “likes”

on social media posts would be adverse to plaintiff or even relevant to this case. Therefore, I

find that defendant has not shown a adequate basis for imposing a sanction plaintiff for

spoliation of evidence.




                                         B. Exhaustion

       Defendant contends that plaintiff’s federal constitutional claims alleging unlawful seizure

and excessive force should be dismissed because she has not satisfied the exhaustion



                                               10
       Case: 3:19-cv-00854-jdp Document #: 51 Filed: 02/02/21 Page 11 of 26




requirements of the Individuals with Disabilities Education Act (IDEA). 20 U.S.C. §§ 1400-82.

That Act guarantees children with disabilities a “free, appropriate public education,” and requires

a public school to provide a disabled student special education and related services in conformity

with the student’s individualized education program. Id. §§ 1401(9)(D), 1412.

       To bring a civil action for violation of the IDEA, a plaintiff must first follow the

administrative exhaustion requirements created by the statute. Id. § 1415(i)(2)(A). The

exhaustion requirements apply to all claims brought under the IDEA, as well as all claims that

could have been brought under the IDEA but are brought under a different statute. Id. §

1415(l). For example, if a student brings a claim under the Americans with Disabilities Act, the

Rehabilitation Act, or § 1983, contesting the adequacy of a special education program, it is likely

that the exhaustion requirements of the IDEA would apply. Fry v. Napoleon Community

Schools, 137 S. Ct. 743, 755 (2017). However, the only “relief” available under the IDEA is

a “free, appropriate public education.” Id. at 748 (citing § 1412(a)(1)(A)). Thus, any claims

requesting relief unrelated to the denial of a free, appropriate public education do not require

the plaintiff to exhaust her administrative remedies. Id. at 754 (“[E]xhaustion is not necessary

when the gravamen of the plaintiff's suit is something other than the denial of the IDEA’s core

guarantee” of a “free, appropriate public education.”).

       To determine whether a suit seeks relief available under the IDEA, for denial of a free,

appropriate public education, courts must look to the “substance, or gravamen, of the plaintiff's

complaint.” Id. at 752. This does not mean the court should look solely at labels or terms listed

in the plaintiff’s complaint. Id. at 755 (inquiry does not depend on whether complaint includes

or omits words “free, appropriate public education” or “individualized education program”).



                                                11
       Case: 3:19-cv-00854-jdp Document #: 51 Filed: 02/02/21 Page 12 of 26




Rather, the question is whether the essence of the complaint seeks redress for a school’s failure

to provide a free, appropriate public education. Id. If it does, then exhaustion of administrative

remedies is required. Id.

       Neither the Supreme Court nor the Court of Appeals for the Seventh Circuit has

considered the question whether claims based on a seizure or use of force against a student with

an individualized education program must be exhausted under the IDEA. However, in Fry, the

Supreme Court offered two questions that can help courts determine whether a plaintiff’s claim

requires IDEA exhaustion. Id. First, could the plaintiff have brought essentially the same claim

if the alleged conduct had occurred at a public facility that was not a school, such as a public

theater or library? Second, could an adult at the school, such as an employee or visitor, have

raised essentially the same grievance? Id. If the answer to those questions is “yes,” a complaint

is unlikely to be about denial of a free, appropriate public education, and exhaustion is not

required. Id. If the answer to both questions is “no,” then the complaint probably does concern

a free, appropriate public education, regardless whether the claim is brought under the IDEA or

a different statute. Id.

       In this instance, plaintiff brings her claims under § 1983 and state law, not the IDEA.

She did not attempt to exhaust her claims using IDEA administrative exhaustion procedures.

Defendant contends that plaintiff’s claims could have been brought under the IDEA because

plaintiff is essentially arguing that defendant denied her a free, appropriate public education.

Defendant points out that plaintiff refers repeatedly to her individualized education program

in her complaint and alleges that defendant failed to know and follow the steps outlined in her

behavior support plan.



                                               12
         Case: 3:19-cv-00854-jdp Document #: 51 Filed: 02/02/21 Page 13 of 26




         Defendant’s arguments are not persuasive. The allegations of plaintiff’s complaint do not

suggest that her constitutional claims depend on her having a disability, on defendant’s having

violated plaintiff’s individualized education program, or on the denial of a free, appropriate

public education. The complaint does not allege differential treatment as the result of a

disability or the deprivation of a public school education. Plaintiff’s complaint discusses

plaintiff’s individualized education program, primarily in the context of her state law negligence

claim, but the crux of her federal claims is about a single incident of alleged excessive force and

unlawful seizure. Considering the questions set forth in Fry, plaintiff could have brought the

same claims for excessive force and unlawful seizure if a state actor had pushed, hit, and

slammed her to the ground at another public facility, such as a library or theater. An adult at

the school could have sued a school employee who forcibly restrained, pushed, hit, or tackled the

adult.

         Defendant cites a handful of cases in which courts outside this circuit held that claims

involving the use of restraints by school officials required IDEA exhaustion. E.g., J.L. by &

through Leduc v. Wyoming Valley West School District, 722 F. App’x 190, 193 (3d Cir. 2018);

P.G. by & through R.G. v. Rutherford County Board of Education, 313 F. Supp. 3d 891, 900

(M.D. Tenn. 2018). However, there are also several cases in which courts concluded that claims

about physical force against a student do not require IDEA exhaustion. See, e.g., Doe Child by

Doe v. Stark County Community Unit School District #100, No. 19-1215-MMM, 2019 WL

6702538, at *3 (C.D. Ill. Dec. 9, 2019) (disabled student who was physically abused by school

bus aide did not need to exhaust claims under IDEA); J.P. v. Williamson County Education

Services, No. 3:16-CV-879-NJR-DGW, 2018 WL 9651501, at *5 (S.D. Ill. Mar. 27, 2018)



                                                13
       Case: 3:19-cv-00854-jdp Document #: 51 Filed: 02/02/21 Page 14 of 26




(constitutional claims based on allegations that school personnel confined student in closet and

used harmful armlock, wristlock, and fingerlock restraint techniques did not require exhaustion

under IDEA); P.H. by Luna v. Tehachapi Unified Sch. Dist., No. 1:L17-cv-00257-DAD-JLT,

2017 WL 3085020, at *4 (E.D. Cal. Jun. 9, 2017) (claims based on allegations that school

officials isolated plaintiff from other children and physically and psychologically abused her

because of her disability did not require IDEA exhaustion).

          The second set of cases is more persuasive, and is also consistent with the Supreme

Court’s discussion in Fry, setting out an example of a claim based on allegations that “a teacher,

acting out of animus or frustration, strikes a student with a disability.” Fry, 137 S. Ct. at 756.

Although the lawsuit “could be said to relate, in both genesis and effect, to the child’s education

. . . the substance of the plaintiff's claim is unlikely to involve the adequacy of special

education—and thus is unlikely to require exhaustion.” Id.

          In this instance, the gravamen of plaintiff's federal claims is not to obtain relief for the

denial of a free, appropriate public education, and the administrative process would not afford

plaintiff the relief she is seeking (compensatory damages). Accordingly, plaintiff was not

required to exhaust the administrative procedures under the IDEA before bringing her federal

claims.




                              C. Unlawful Seizure and Excessive Force

          Plaintiff alleges that defendant unlawfully seized her and used excessive force when he

pushed her, punched her, grabbed her, and slammed her to the ground. Defendant argues that

plaintiff cannot show that he seized her or that his actions were unreasonable.               In the



                                                  14
       Case: 3:19-cv-00854-jdp Document #: 51 Filed: 02/02/21 Page 15 of 26




alternative, defendant argues that he is entitled to qualified immunity on plaintiff’s

constitutional claims.




1. Legal standard

       As an initial matter, defendant maintains that plaintiff’s unlawful seizure and excessive

force claims should be analyzed under the Fourteenth Amendment, not the Fourth Amendment.

Defendant argues that plaintiff must meet a stringent standard that applies to substantive due

process claims, and must show that defendant’s actions were inspired by malice or sadism and

were so severe, brutal and inhumane that they were “literally shocking to the conscience.” Dfts.’

Br., dkt. #24, at 41-42.

       Defendants’ argument for a stringent substantive due process standard is not persuasive

for three reasons. First, the Supreme Court has not identified the appropriate standard for

evaluating an unlawful seizure or excessive force claim by a student against a school official.

However, the Supreme Court has applied the Fourth Amendment’s protections to searches of

students in public schools, New Jersey v. T.L.O., 469 U.S. 325 (1985), and the Court of Appeals

for the Seventh Circuit has extended this protection to seizures of students by public school

officials. In Wallace by Wallace v. Batavia School District 101, 68 F.3d 1010, 1013 (7th Cir.

1995), a student brought Fourth and Fourteenth Amendment claims based on allegations that

a teacher grabbed the student’s wrist and arm while attempting to remove the student from a

classroom. The court applied the Fourth Amendment’s objective reasonableness standard,

stating that students have Fourth Amendment rights at school. Id. In addressing the plaintiff’s

Fourteenth Amendment due process claim, however, the court noted that it had “never



                                               15
       Case: 3:19-cv-00854-jdp Document #: 51 Filed: 02/02/21 Page 16 of 26




acknowledged such a substantive due process right [to avoid corporal punishment at school],

much less established a test for deciding when it has been violated.” Id. at 1015-16. The court

concluded that plaintiff’s claim should be evaluated under the Fourth Amendment standard.

       Defendant acknowledges Wallace, but cites one case, B.B. v. Appleton Area School

District, No. 12-C-115, 2013 WL 3972250 (E.D. Wis. July 31, 2013), in which the court

analyzed a claim about a teacher’s physical abuse as a substantive due process claim under the

Fourteenth Amendment.        Despite the court’s decision in B.B. to apply the Fourteenth

Amendment, Wallace has not been abrogated or overruled and remains controlling law in this

circuit. See, e.g., Doe Child by Doe, No. 19-1215-MMM, 2019 WL 6702538, at *5 (citing

Wallace and applying Fourth Amendment to student’s excessive force and unlawful seizure

claims); Wordlow v. Chicago Board of Education, No. 16-CV-8040, 2018 WL 6171792 (N.D.

Ill. Nov. 26, 2018) (same); Crecy v. Kankakee School District #111, No. 15-CV-1014, 2016

WL 10789394, at *10 (C.D. Ill. June 20, 2016) (declining to follow B.B. and applying Wallace

to unlawful seizure and excessive force claims instead). See also E.W. by & through T.W. v.

Dolgos, 884 F.3d 172, 179 (4th Cir. 2018) (applying Fourth Amendment to student’s excessive

force claim); Doe v. Hawaii Department of Education, 334 F.3d 906 (9th Cir. 2003) (same).

       Second, the Supreme Court has instructed courts not to rely on a substantive due process

claim if a challenge to a government action falls under a more explicit constitutional guarantee,

such as the Fourth or Eighth Amendment. Graham v. Connor, 490 U.S. 386, 395 (1989).

Here, plaintiff alleges that a state actor used excessive force against her while conducting an

unlawful seizure. These claims fall explicitly under the Fourth Amendment. Id. (holding that

standards of the Fourth Amendment, rather than substantive due process, govern a claim of



                                               16
       Case: 3:19-cv-00854-jdp Document #: 51 Filed: 02/02/21 Page 17 of 26




excessive force).

       Finally, even if plaintiff’s claim could be analyzed under the Fourteenth Amendment,

defendant has failed to show that plaintiff’s claim would be subject to the stringent standard he

proposes. Defendant’s proposed due process standard is drawn from a 1980 case from the

Fourth Circuit, Hall v. Tawney, 621 F.2d 607, 613 (4th Cir. 1980), in which the court held that

force used against a student violates the constitution only if the force caused severe injury, was

inspired by malice or sadism and was so brutal and inhuman that it “shocked the conscience.”

Similarly, the court in B.B. applied a “shocks the conscience” standard that required a showing

that the force was applied maliciously and sadistically for the very purpose of causing harm.

However, Hall and B.B. were decided before the Supreme Court’s decision in Kingsley v.

Hendrickson, 576 U.S. 389 (2015). In Kingsley, the Court revisited the substantive due process

standard as it applied to a pretrial detainee’s excessive force claim against a guard. The Court

concluded that the standard for a pretrial detainee suing under the Fourteenth Amendment is

“objective,” and merely requires showing that “the force purposely or knowingly used against

him was objectively unreasonable.” Id. at 397. The Court stated that it was not necessary to

show malicious and sadistic purpose to cause harm for liability under substantive due process.

Id. at 402.

       The Court of Appeals for the Seventh Circuit has not yet considered how the Kingsley

standard would apply in school cases, but even before Kingsley, the court criticized the “shocks

the conscience” phraseology and did not require a showing of malice, brutality or sadism in all

substantive due process cases. Slade v. Board of School Directors of City of Milwaukee, 702

F.3d 1027, 1033 (7th Cir. 2012). And at least one circuit court has held that the Kinglsey



                                               17
       Case: 3:19-cv-00854-jdp Document #: 51 Filed: 02/02/21 Page 18 of 26




standard applies to all excessive force claims brought under the Fourteenth Amendment, not just

those brought by pretrial detainees. Edrei v. Maguire, 892 F.3d 525, 537 (2d Cir. 2018). See

also Wordlow, No. 16-CV-8040, 2018 WL 6171792, at *7 (citing Kingsley in excessive force

in school case).

       For these reasons, I will apply the Fourth Amendment objective reasonableness standard

set forth in Wallace to plaintiff’s unlawful seizure and excessive force claims.




2. Fourth Amendment claims

       Plaintiff’s excessive force and unlawful seizure claims go hand in hand. The Fourth

Amendment prohibits unreasonable searches and seizures. Marion v. City of Cordydon, 559

F.3d 700, 705 (7th Cir. 2009). A seizure is unreasonable under the Fourth Amendment if it is

accomplished through the use of excessive force. Gonzalez v. City of Elgin, 578 F.3d 526, 541

(7th Cir. 2009). Whether the force used to effect a seizure is excessive depends on the totality

of the circumstances under an objective reasonableness standard. Marion, 559 F.3d at 705.

Because public school students are in a unique position and enjoy “less than the full

constitutional liberty protection afforded those persons not in school,” deprivations of liberty

in schools often “serve the end of compulsory education and do not inherently pose

constitutional problems.” Wallace, 68 F.3d at 1014. To maintain order and discipline, a

teacher or administrator may need to seize a student “in the face of provocative or disruptive

behavior.” Id. A school official who seizes a student violates the Fourth Amendment “only

when the restriction of liberty is unreasonable under the circumstances then existing and

apparent.” Id. In evaluating reasonableness, courts may consider factors such as the school



                                               18
       Case: 3:19-cv-00854-jdp Document #: 51 Filed: 02/02/21 Page 19 of 26




context, the student’s age, size, and demeanor, relationship between the need for force and the

amount used, the extent of the student’s injury, whether the student presented a safety concern

and whether the student was actively resisting. Kinglsey, 576 U.S. at 397; E.W. by & through

T.W., 884 F.3d at 184. However, the standard does not ask what the teacher’s intentions were

or whether the student thought the teacher’s conduct was “out of bounds.” Wallace, 68 F.3d

at 1013-14.    In this instance, the question is whether plaintiff has presented enough evidence

from which a reasonable jury could find that defendant’s seizure of her was objectively

unreasonable, and that defendant used excessive force in effecting the seizure. Taking into

account the evidence presented by plaintiff, and construing all the evidence in her favor,

defendant’s initial interactions with plaintiff were reasonable.

       Defendant had been called to a classroom by a teacher who reported that plaintiff was

being disruptive and refusing to follow directions. Defendant attempted to get plaintiff to

comply with his requests to leave the classroom, and she refused. Defendant spoke in a calm

voice. Plaintiff began disrupting class by yelling and becoming angry, and defendant was

concerned for the safety of other students in light of plaintiff’s past behavior about which

defendant was aware. It was objectively reasonable for defendant to attempt to remove plaintiff

from the classroom. Effecting a seizure was a reasonable action to prevent disruptive behavior

that could endanger students or staff. Wallace, 68 F.3d at 1014-15.

       However, it is a closer question whether defendant’s alleged use of force during and after

the initial seizure was reasonable. According to plaintiff, she was sitting down and working when

defendant arrived. She started yelling and refused to leave the classroom, but she did not make

any threats of violence. If a reasonable jury believed plaintiff’s version of what happened next,



                                               19
       Case: 3:19-cv-00854-jdp Document #: 51 Filed: 02/02/21 Page 20 of 26




defendant pushed plaintiff’s back with two hands and punched her in the arm. Plaintiff then

started to hit defendant, but defendant was significantly bigger than plaintiff, and he responded

by punching her all over her body. He shoved her across the hall into a bank of lockers and

threw her to the ground. Plaintiff hit her head and multiple braids were ripped from her scalp.

Her head, arm, and body ached after the incident. Plaintiff’s account creates a dispute as to

whether defendant’s conduct was reasonable under the circumstances and in the educational

setting.

       These facts are all disputed, of course. But if a reasonable jury accepted plaintiff’s version

of events, it could find that the force defendant used to effect the seizure was excessive under

the totality of the circumstances.

       Defendant argues that no jury could believe plaintiff’s version of events because it is not

supported by any other witness and because she gave inconsistent testimony about how many

times defendant punched her, where he punched her, and whether he flipped, slammed, pulled,

or threw her to the floor. But the minor inconsistencies in plaintiff’s story are not material for

purposes of summary judgment. Plaintiff has always maintained that defendant punched her,

shoved her, and forcefully brought her to the ground, and defendant can ask plaintiff about any

changes to her story during cross-examination at trial. In addition, it does not matter at

summary judgment that none of the eyewitnesses who provided sworn testimony, except

plaintiff, agree with plaintiff’s story that defendant punched her first, shoved her hard across the

hall, or threw her to the ground. It is also not material that there are no medical records to

support plaintiff’s allegations of injury and pain. On summary judgment a court may not make

credibility determinations, weigh the evidence, or decide which inferences to draw from the facts;



                                                20
       Case: 3:19-cv-00854-jdp Document #: 51 Filed: 02/02/21 Page 21 of 26




these are jobs for a factfinder. Johnson v. Advocate Health & Hospitals Corp., 892 F.3d 887,

893 (7th Cir. 2018). Enough factual disputes exist in this case that I cannot grant summary

judgment in favor of defendant.

       Therefore, although the undisputed facts show that defendant’s initial decision to seize

plaintiff and remove her from the classroom was reasonable, plaintiff’s allegations of punching,

hitting and slamming her to the ground create a genuine issue of material fact as to whether the

force used to effectuate the seizure was excessive under the circumstances and in the school

setting.




3. Qualified immunity

       Defendant contends that even if his actions violated the Fourth Amendment, he is

entitled to qualified immunity. The defense of qualified immunity protects government officials

from liability for civil damages insofar as their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have known. Locke v.

Haessig, 788 F.3d 662, 666 (7th Cir. 2015). “Clearly established” means that the existing

precedent placed the statutory or constitutional question beyond debate at the time of the

alleged violation. Green v. Newport, 868 F.3d 629, 633 (7th Cir. 2017). In other words,

plaintiffs must show that “every reasonable official would understand” that his actions violated

a given right. Id.

       It is well established that a school administrator or teacher cannot use excessive force

against a student. Doe v. Heck, 327 F.3d 492, 523 (7th Cir. 2003) (citing Meyer v. Nebraska,

262 U.S. 39, 399 (1923); Ingram v. Wright, 430 U.S. 651, 661 (1977)). Moreover, even under



                                              21
       Case: 3:19-cv-00854-jdp Document #: 51 Filed: 02/02/21 Page 22 of 26




the doctrine of qualified immunity, the court must accept plaintiff’s versions of events as true

at this point and must draw reasonable inferences in her favor. Under plaintiff’s account of the

incident, defendant punched her, shoved her into a bank of lockers, pulled out her hair, picked

her up and threw her to the ground. Plaintiff’s allegations suggest that defendant used force that

no reasonable school official would think was justifiable or constitutional in a school setting.

Accordingly, defendant is not entitled to qualified immunity.




                                      D. State Law Claims

       Plaintiff alleges battery as a result of defendant’s intentionally touching her and causing

her harm, including by pushing her, grabbing her, throwing her, hitting her, and pulling her hair.

She also alleges that defendant acted negligently by violating her individualized education

program and by violating the standard set forth in the Madison Metropolitan School District’s

policies regarding restraint and seclusion.

       Defendant devotes two sentences in his brief to his argument that plaintiff’s battery claim

should be dismissed. Defendant argues that plaintiff’s evidence is insufficient to show that

defendant intentionally used force against plaintiff.      Dkt. #24 at 60.      This argument is

undeveloped and unpersuasive, for the same reasons discussed in the context of plaintiff’s

excessive force claim above.

       Turning to plaintiff’s negligence claim, defendant argues that he is entitled to summary

judgment because Wisconsin’s discretionary immunity statute, Wis. Stat. § 893.80(4), bars

suit against government subdivisions and public employees “for acts done in the exercise of

legislative, quasi-legislative, judicial, or quasi-judicial functions.” I agree with defendant that


                                                22
      Case: 3:19-cv-00854-jdp Document #: 51 Filed: 02/02/21 Page 23 of 26




the actions he took during the incident at issue were discretionary acts for which immunity

is afforded under Wis. Stat. § 893.80(4). See, e.g., Sheridan v. City of Janesville, 164 Wis.

2d 420, 427-28, 474 N.W.2d 799, 802 (Ct. App. 1991) (decisions regarding use of force

during seizures are decisions involving the exercise of governmental discretion).

       Plaintiff argues that the exceptions for “ministerial duties” and for “malicious, willful

and intentional” conduct permits her negligence claims to go forward. Willow Creek Ranch,

L.L.C. v. Town of Shelby, 2000 WI 56, ¶ 26, 235 Wis. 2d 409, 425, 611 N.W.2d 693, 700

(recognizing four exceptions to government immunity statute). Plaintiff’s argument that

defendant’s conduct qualifies as a “ministerial” act for which no discretion applies is not

persuasive. In contrast with an immune discretionary act, a ministerial act involves a duty

that “is absolute, certain and imperative, involving merely the performance of a specific task

when the law imposes, prescribes and defines the time, mode and occasion for its

performance with such certainty that nothing remains for judgment or discretion.” Id., 2000

WI 56, ¶ 27. A school official deciding how to handle a classroom situation such as the one

defendant faced in this case necessarily requires the exercise of governmental discretion.

       However, I agree with plaintiff that the exception for “malicious, willful and

intentional” conduct applies, while acknowledging that there is some question in the case

law whether the exception applies to negligence claims, for which intent is not an element.

At least one court has concluded that the exception does not apply to negligence claims, even

if the plaintiff has alleged malicious and intentional conduct. Wilson v. City of Milwaukee,

138 F. Supp. 2d 1126, 1133 (E.D. Wis. 2001). However, other courts have concluded in



                                              23
       Case: 3:19-cv-00854-jdp Document #: 51 Filed: 02/02/21 Page 24 of 26




more recent cases that this immunity exception can apply to negligence claims if there is

evidence that the conduct was malicious, willful, and intentional. Geboy v. Oneida County,

No. 19-CV-574-BBC, 2020 WL 7398660, at *10 (W.D. Wis. Dec. 17, 2020); Estate of

Fiebrink by Cade v. Armor Correctional Health Services, Inc., No. 18-cv-832-jps, 2019 WL

1980625, at *13 (E.D. Wis. May 3, 2019); Campbell v. Brown County, 2006 WL 1207833,

at *5 (E.D. Wis. May 2, 2006); Brown v. City of Milwaukee, 288 F. Supp. 2d 962, 984

(E.D. Wis. 2003). I find these cases more persuasive because I agree that immunity attaches

to particular conduct and is not dependent on the legal theory on which a plaintiff relies.

See C.L. v. Olson, 143 Wis. 2d 701, 716, 422 N.W.2d 614, 619 (1988) (“[I]t is the nature

of the specific act upon which liability is based, as opposed to the categorization of the

general duties of a public officer, which is determinative of whether an officer is immune

from liability.”).

       A reasonable jury could find from plaintiff’s version of events that defendant’s use of

force against plaintiff was not only negligent, but malicious, willful and intentional.

Therefore, defendant is not entitled to summary judgment on the ground that discretionary

immunity bars plaintiff’s negligence claim against him. However, to succeed on her

negligence claim against defendant at trial, plaintiff must show that the discretionary

immunity exception for “malicious, willful and intentional” conduct applies.



                                    E. Punitive Damages

       Finally, defendant argues that plaintiff’s federal punitive damages claim should be



                                             24
       Case: 3:19-cv-00854-jdp Document #: 51 Filed: 02/02/21 Page 25 of 26




dismissed because she cannot show that defendant acted with malice, evil intent or callous

disregard to plaintiff’s rights. However, if a jury believed that defendant intentionally punched

plaintiff before being physically provoked and then slammed her on the ground, a jury could find

that defendant acted with malice or reckless disregard for plaintiff’s rights. Therefore, I will not

dismiss plaintiff’s punitive damages claim at this time. Defendant can raise this argument again

after the presentation of the evidence at trial. (Plaintiff acknowledges that she cannot recover

more than $50,000 from defendant under state law and cannot recover punitive damages from

defendant under state law. Wis. Stat. § 893.50(3).)




                                             ORDER

       IT IS ORDERED that:

       1. The motion for summary judgment filed by defendants Robert Mueller-Owens,

Madison Metropolitan School District and Liberty Mutual Insurance Company, dkt. #21, is

DENIED.

       2. Defendants’ motion to supplement, dkt. #32, is DENIED.




       Entered this 2d day of February, 2021.

                                              BY THE COURT:

                                              /s/
                                              ________________________
                                              BARBARA B. CRABB
                                              District Judge




                                                25
Case: 3:19-cv-00854-jdp Document #: 51 Filed: 02/02/21 Page 26 of 26




                                 26
